      Case: 1:21-cv-04735 Document #: 1 Filed: 09/03/21 Page 1 of 6 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

MAGDALENA LELUTIU,                          )
                                            )
                             Plaintiff,     )
                                            )
       v.                                   )      Case No.
                                            )
THE EMIRATES GROUP,                         )
                                            )
                             Defendant.     )

                                          COMPLAINT

       The Plaintiff MAGDALENA LELUTIU (hereinafter referred to as “LELUTIU”)

and for her complaint against the Defendant THE EMIRATES GROUP (hereinafter

referred to as “EMIRATES”) states:

                                      COUNT I -
Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991

       1.     This is an action brought for damages sustained by LELUTIU by reason of

EMIRATES’ violation of her civil rights under Title VII of the Civil Rights Act of 1964

as amended by the Civil Rights Act of 1991.

       2.     At all times relevant hereto, LELUTIU was a citizen of the United States, is

a resident of the Northern District of Illinois and is Polish.

       3.     At all times relevant hereto, EMIRATES was and is a subsidiary of the

government of Dubai's Investment Corporation of Dubai, is organized and existing under

the laws of Dubai, that has of its divisions being Emirates SkyCargo, the Airfreight

Division, with one of its principal locations at 5600 Mannheim Road, O’Hare

International Airport, Chicago, Illinois 60666.
                                            1
      Case: 1:21-cv-04735 Document #: 1 Filed: 09/03/21 Page 2 of 6 PageID #:2




      4.     At all times relevant hereto, EMIRATES was an “employer” within the

meaning of Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act

of 1991.

      5.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

      6.     Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391 since the

complained of conduct occurred in this District.

      7.     On or about December 6, 2019, LELUTIU was hired by EMIRATES to the

position of Cargo Sales Executive.

      8.     As a Cargo Sales Executive, LELUTIU was responsible for generating

additional cargo sales, creating and negotiating cargo contracts and developing

relationships with customers.

      9.     Up to August, 2020, LELUTIU received favorable performance reviews

and accolades concerning her work from her superiors at EMIRATES.

      10.    At all times relevant hereto and during LELUTIU’s employment, it was the

policy of EMIRATES not to discriminate against an employee on the basis of his or her

national origin under Section 704(a) of Title VII of the Civil Rights Act of 1964, as

amended by the Civil Rights Act of 1991.

      11.    Nevertheless, commencing in or about January, 2020, EMIRATES

discriminated against LELUTIU on the basis of her national origin, namely being Polish.

      12.    On or about January 16, 2020, shortly after LELUTIU’s hiring by

EMIRATES, Laurie Morch, Cargo Sales Executive, commented that EMIRATES “hired

another fucking Polak.”

                                         2
      Case: 1:21-cv-04735 Document #: 1 Filed: 09/03/21 Page 3 of 6 PageID #:3




          13.   On or about February 10, 2020, Ms. Morch told LELUTIU that no one

could understand her with her accent.

          14.   On or about February 12, 2020, Ms. Morch stated that she could not work

with “these stupid Europeans.”

          15.   On or about February 27, 2021, Ms. Morch told LELUTIU that she should

be lucky that she was not working in a yellow vest.

          16.   In August, 2020, Jannie Davel, VP for America for EMIRATES, resigned

and was replaced by Ming Chen, Cargo Station Manager.

          17.   On August 31, 2020, LELUTIU was reassigned to perform accounting

duties.

          18.   On October 22, 2020, Ms. Morch and Mr. Chen called LELUTIU in for a

“Local Sales Meeting.”

          19.   During this meeting, Ms. Morch questioned LELUTIU about her

responsibilities and suggested to Mr. Ming that LELUTIU’s job description be rewritten

to cover administrative and clerical duties.

          20.   LELUTIU responded that she reported to Mr. Chen and not Ms. Morch.

          21.   Ms. Morch indicated that LELUTIU was going to do what Ms. Morch told

her to do.

          22.   After this meeting, LELUTIU received an email from Ms. Morch indicating

that going forward, LELUTIU would be reporting to her.

          23.   On October 26, 2020, LELUTIU filed an official complaint with Human

Resources which was sent to Jennifer Jackson.

                                          3
      Case: 1:21-cv-04735 Document #: 1 Filed: 09/03/21 Page 4 of 6 PageID #:4




       24.     By virtue of LELUTIU’s various complaints to Human Resources, on

December 30, 2020, she was demoted from Cargo Sales Executive to Reservation Agent.

       25.     On February 3, 2021, LELUTIU contacted Human Resources regarding her

complaint.

       26.     LELUTIU did not receive any response as far as the status of her

complaint.

       27.     Despite LELUTIU’s advising EMIRATES of the hostile work environment

created by Ms. Morch and Mr. Chen, EMIRATES has done nothing to remedy the

situation.

       28.     EMIRATES has, therefore, discriminated against LELUTIU by allowing

this hostile work environment to continue in violation of her rights under Title VII of the

Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991.

       29.     On March 5, 2021, the Equal Employment Opportunity Commission

received LELUTIU’s charge of discrimination.

       30.     Pursuant to LELUTIU’s request, on or about July 29, 2021, the EEOC

issued LELUTIU a notice of right to sue. A true and correct copy of this notice is

attached hereto as Exhibit A.

       31.     Less than ninety days have expired since LELUTIU’s receipt of the notice

of right to sue.

       32.     EMIRATES’ violation of LELUTIU’s rights under Title VII of the Civil

Rights Act of 1964, as amended by the Civil Rights Act of 1991, has caused LELUTIU

pecuniary damages.

                                         4
      Case: 1:21-cv-04735 Document #: 1 Filed: 09/03/21 Page 5 of 6 PageID #:5




      WHEREFORE, the Plaintiff MAGDALENA LELUTIU requests that this Court

enter judgment in her favor and against the Defendant THE EMIRATES GROUP as

follows:

             a.    Enjoining EMIRATES from engaging in such unlawful employment

                   practices as alleged in this complaint.

             b.    Reinstating LELUTIU to her position of Cargo Sales Executive at a

                   rate of pay comparable to what she would have been receiving if not

                   for the civil rights violations committed against her by EMIRATES.

             c.    Alternatively, in the event that EMIRATES is unwilling to reinstate

                   LELUTIU, that LELUTIU be awarded front pay.

             d.    Making LELUTIU whole as to all salary, benefits and seniority

                   status that would have accrued but for the civil rights’ violations

                   committed by EMIRATES.

             e.    Awarding LELUTIU compensatory damages and punitive damages

                   pursuant to Title VII of the Civil Rights Act of 1964, as amended by

                   the Civil Rights Act of 1991.

             f.    Awarding LELUTIU injunctive relief from EMIRATES engaging in

                   a hostile work environment.

             g.    Awarding LELUTIU attorney’s fees, costs and prejudgment interest

                   pursuant to 42 U.S.C. § 2000(e-5)(k).

             h.    Awarding LELUTIU such other relief as this Court may deem

                   appropriate.

                                        5
    Case: 1:21-cv-04735 Document #: 1 Filed: 09/03/21 Page 6 of 6 PageID #:6




THE PLAINTIFF DEMANDS TRIAL BY JURY.

                                                 Respectfully submitted,


                                                 /s/ Joel F. Handler
                                                 Joel F. Handler (#1115812)
                                                 One E. Wacker Drive, Suite 510
                                                 Chicago, Illinois 60601
                                                 (312) 832-0008
                                                 jhandler@handlerlawgroup.com
                                                 Attorney for the Plaintiff,
                                                 MAGDALENA LELUTIU




                                    6
